Citation Nr: 0310090	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  95-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


REMAND

The veteran served on active duty from March 25 to September 
2, 1965.  This matter initially came to the Board of 
Veterans' Appeals (Board) from an October 1995 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama that denied an application to 
reopen a claim for service connection for schizophrenia.  

In an August 1999 decision, the Board reopened the veteran's 
claim for service connection for a psychiatric disorder and 
then denied the claim as not well grounded.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2001 the Court vacated the Board's 
decision and remanded the case to the Board to readjudicate 
the claim in conjunction with the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 
Stat. 2096 (2000).   

In an August 2002 Board decision the Board found that there 
was new and material evidence to reopen the claim for service 
connection for a psychiatric disorder, including 
schizophrenia, and remanded the underlying claim of service 
connection for a psychiatric disorder to the RO for 
adjudication on the merits.  The RO subsequently denied 
service connection for schizophrenia and returned the claim 
to the Board.

The Board then undertook additional development of this issue 
in July 2002 pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  The veteran did not appear for a requested VA 
psychiatric examination.  The Federal Circuit Court of 
Appeals has now held that 38 C.F.R. § 19.9(a)(2) is invalid.  
Disabled American Veterans et. al v. Secretary Of Veterans 
Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 2003).  
Even though the veteran did not appear for the VA 
examination, the Federal Court decision requires that the 
case be remanded to the RO for review of the actions taken by 
the Board.

Accordingly, the claim must be remanded to the RO for the 
following actions:

The RO is requested to readjudicate the 
veteran's claim.  If the benefit sought 
is not granted the RO should furnish the 
veteran and his representative 
supplemental statement of the case, 
containing notice of the relevant action 
taken on the claim for service connection 
for a psychiatric disorder since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


